DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6, 8-11 are pending.
Claims 6 and 11 are under examination on the merits.
Claim 6 is amended.
Claims 1-5, 7 are previously canceled.
No claims are newly added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/22 has been entered.

Specification
The objection to the specification set forth in the previous action is withdrawn in view of applicant’s amendment to the description of Figures 3 and 4 clarifying the y-axis units.

Priority
Since the original range set for TGA peaks has been restored, the priority date for the entirety of the claims is once again 8/13/19. 

Claim Rejections - 35 USC § 112
The rejections of claims 6 and 11 set forth in the previous action under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendment to claim 6 deleting the peak ratio phrasing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 describes “each of the through-holes has an average internal diameter of 5 nm or more and 100 nm or less”. This is confusing because it is not clear if each through-hole must have a diameter between 5-100nm or if the average taken over all through holes must be between 5-100nm. Claim 11 depends on claim 6 and is rejected for the same reason. For the purposes of compact prosecution it will be assumed that the average taken over all through-holes is 5-100nm. 

Claim Interpretation
The phrase “comprising…a silsesquioxane structure” is interpreted to mean any part of the aerogel has a unit according to the silsesquioxane definition. “Silsesquioxane” refers to all structures with the empirical formula RSiO3/2, where R is alkyl or hydrogen.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a) as being anticipated by “Silica Aerogels formed from soluble silicates and methyl trimethoxysilane (MTMS) using CO2 gas as a gelation agent” by Wu et al as evidenced by “Silsesquioxanes” by Baney et al as further evidenced by “Introduction to Thermal Analysis” by Wagner.
Wu describes a silica aerogel.
Regarding claim 6, Wu describes a silica aerogel (abstract) made from condensation of MTMS (methyltrimethoxylsilane) among other monomers (p.822 col 1 end of first paragraph, p.823 col 2 paragraph 1 and reaction (2) which shows condensation of MTMS). According to Baney, this MTMS condensation creates a silsesquioxane structure (Baney p.1415 col 2 paragraph 3 “methyltrialkoxysilane was hydrolyzed and condensed…” which is the same process described by Wu reaction (2)).
Wu describes only two exothermic peaks in the temperature between 300 and 600C  (p.824 Fig.3(b) at least the 0.72 line and likely also the 0.4 line) in a DSC measurement (differential scanning calorimetry, a differential thermal analysis (DTA) technique). Wagner describes DSC and DTA as both detecting exothermic events (Wagner bottom of p.11-top of p.12), rendering the two comparable in this instance. 
Wu describes a bulk portion with solids and through-holes through the bulk portion like three-dimensional mesh (see Fig.2, Fig.6(a)). Wu describes the pore diameter of the 0.40 ratio and 0.72 ratio as 45nm and 71.4nm, respectively (p.825 Table 1). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest art is “Silica Aerogels formed from soluble silicates and methyl trimethoxysilane (MTMS) using CO2 gas as a gelation agent” by Wu et al. Wu describes using a monofunctional silane compound (trimethylchlorosilane TCMS), a trifunctional silane compound (methyltrimethoxylsilane MTMS), and what is likely classified as a tetrafunctional compound, water glass, which forms Si(OH)4. However, there is not a bifunctional reactant recited. 
The instant process of creating an aerogel appears novel, although a fully extensive search has not been completed since the process is not claimed. The point being, it is not apparent that the resultant structure from claim 11 would necessarily be present in the description provided by Wu. The starting molecules determine the kinds of connectivity in the resultant gel. 
Other close art, US 20140076070 by Nakanishi et al, describes three TG-DTA peaks where instant claim 6 requires only two (Nakanishi Fig.4). So the product of the instant claims is not inherently present in similar gels in the prior art.
Response to Arguments
Applicant’s argument p.7-8 of Remarks submitted 5/27/22 has been considered and is persuasive, the claims as written are supported and overcome the previously set forth 112 rejection. The previously applied art Nakanishi is inapplicable. However, new grounds of rejection are set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766